FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10885427. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the ‘427 patent disclose all limitations of the instant claims and therefore anticipate the instant claims.
Claim 1 is representative:
Claim 1
‘427 claim 1
A computer-implemented method of determining a fixed point number format for representing values of one or more layers of a Deep Neural Network (DNN) for use in 
A computer-implemented method of determining a fixed point number format for representing values of one or more layers of a Deep Neural Network "DNN" for use in configuring a hardware implementation of the DNN, the values comprising at least one of weights and input data values, the method comprising: 

receiving an instantiation of the DNN configured to represent values of one or more layers according to one or more initial fixed point number formats for that layer;
and adjusting a fixed point number format for at least one of the one or more layers based on the portion of the output error related to quantisation of the values of each of the one or more layers.
determining an output of the instantiation of the DNN in response to test input data;

determining a differentiable error in the output of the instantiation of the DNN relative to a baseline output;

determining a portion of the differentiable error related to quantisation of the values of each of the one or more layers using a Taylor approximation;

and adjusting a fixed point number format for at least one of the one or more layers based on the portion of the differentiable error related to quantisation of the values of each of the one or more layers.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Prior art was not found that explicitly teaches, or fairly suggests, the use of a Taylor approximation to apportion an output error of a DNN instantiation to each of the layers of the DNN attributable to quantization of values of that layer and adjust a fixed point number format for at least one layer based on the apportioned error as outlined in claims 1, 18 and 10.
The examiner notes that the claims are rejected only under non-statutory double patenting. If the non-statutory double patenting were appropriately obviated, the application would be in condition for allowance. The examiner made multiple attempts to contact applicant’s representatives to propose the filing of a terminal disclaimer to expedite prosecution of the application, but was unsuccessful. The examiner suggests filing an electronic terminal disclaimer to obviate the double patenting rejection and to move the application to allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘356 to Liu et al. discloses dynamic quantization to choose a layer that would most reduce resources and choosing parameters for quantization that balances resources with accuracy. A table for mapping parameters to expected accuracy is used to choose expected accuracy closest to target accuracy.
Caffarena et al. discloses a method for estimating the quantization noise for fixed point implementations of DSP algorithms that utilizes first order Taylor expansions to approximate differentiable operations of affine operations that model an LTI algorithm.
This is a continuation of applicant's earlier Application No. 16/181,104.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MARC DUNCAN/Primary Examiner, Art Unit 2113